ICJ_120_TerritorialDispute-CaribbeanSea_NIC_HND_2007-10-08_JUD_01_ME_01_FR.txt. 765




       OPINION INDIVIDUELLE DE M. LE JUGE RANJEVA



   Circonstances spéciales et délimitation de la mer territoriale — Fonction nor-
mative ou fonction correctrice — Géomorphologie et tracé de la ligne provisoire
d’équidistance — Notion de nécessité et tracé alternatif de la ligne provisoire —
Bissectrice et ligne d’équidistance — Historique de l’article 15 de la convention
des Nations Unies sur le droit de la mer de 1982 — Evolution de la jurispru-
dence — Apaisement des idées — Revirement de la jurisprudence — « Certaines
circonstances ».

   1. Je suis au regret de ne pouvoir me joindre à la décision de la majo-
rité de la Cour concernant le troisième alinéa du dispositif de l’arrêt à
propos de l’azimut du segment de la frontière situé à partir du point de
coordonnées 15° 00′ 52″ de latitude nord et 83° 05′ 58″ de longitude ouest
qui longe la ligne d’azimut 70° 14′ 25″ jusqu’à son intersection au point A
(de coordonnées 15° 05′ 25″ et 82° 52′ 54″) avec l’arc formé par la mer ter-
ritoriale de 12 milles nautiques de Bobel Cay. Pour cette première partie
de la ligne unique de délimitation, l’arrêt remet en cause le droit et la
méthode de délimitation de la mer territoriale. Un vote détaché sur les
autres parties de frontière aurait été positif de ma part.
   2. Mon désaccord se fonde sur le traitement qu’a réservé l’arrêt aux
circonstances spéciales de l’article 15 de la convention des Nations Unies
sur le droit de la mer de 1982 (CNUDM) pour la construction de la ligne
de délimitation. Contrairement à l’opinion de la majorité des membres de
la Cour, les circonstances spéciales, en matière de délimitation de la mer
territoriale entre Etats dont les côtes sont adjacentes ou se font face,
n’ont pas une fonction normative mais correctrice et d’ajustement de la
ligne d’équidistance provisoire. La Cour justifie au paragraphe 272 du
présent arrêt la renonciation à la ligne provisoire d’équidistance en ces
termes :
         « Cela étant, la méthode de l’équidistance n’a pas automatique-
      ment la priorité sur les autres méthodes de délimitation et, dans cer-
      taines circonstances, des facteurs peuvent rendre son application
      inappropriée. »
A l’appui de sa décision sont invoqués des arguments de fait : la géomor-
phologie qui se traduit par l’instabilité de la côte des deux Parties, notam-
ment à l’embouchure du fleuve Coco et autour du cap Gracias a Dios ; et
de droit, fondés sur l’interprétation de la dernière phrase de l’article 15 de
la CNUDM :
        « Cette disposition ne s’applique cependant pas dans le cas où, en
      raison de l’existence de titres historiques ou d’autres circonstances

110

766       DIFFÉREND TERRITORIAL ET MARITIME (OP. IND. RANJEVA)


      spéciales, il est nécessaire de délimiter autrement la mer territoriale
      des deux Etats. »
La question qui divise porte sur le seul point de droit car les caractères
géomorphologiques peuvent, dans certains cas, constituer des circons-
tances spéciales au sens du même article 15.
   3. La fonction des circonstances spéciales dans la délimitation de la
mer territoriale relève des questions classiques du droit de la délimitation
maritime. Rappeler les péripéties de son historique est peut-être utile
pour la présente affaire, à l’occasion de laquelle est remise en cause
l’œuvre créatrice de la jurisprudence, pour pacifier le droit de la délimita-
tion maritime, notamment celle de la mer territoriale.
   4. L’interprétation littérale de l’article 15 de la CNUDM préconise la
ligne d’équidistance ou médiane pour la délimitation de la mer territo-
riale lorsque les côtes des Etats sont adjacentes ou se font face. La règle
de principe peut faire l’objet d’exception si des circonstances spéciales
existent et s’il est nécessaire de délimiter autrement cette mer territoriale.
L’utilisation de l’adjectif « nécessaire », qui comporte une connotation de
contrainte incontournable, prescrit une interprétation très stricte et res-
trictive des conditions qui peuvent justifier, de manière exceptionnelle,
l’abandon de la règle commune. Les paragraphes 268 et 269 du présent
arrêt s’inscrivent dans le sillage de l’article 15 de la convention de Mon-
tego Bay, mais la difficulté à suivre la majorité résulte de ce qu’il convient
de parler de constat d’impuissance à tracer une ligne provisoire d’équi-
distance et de l’équipollence en matière normative, que la majorité établit
au second alinéa du paragraphe 280 entre la ligne d’équidistance et la
ligne provisoire d’équidistance.
   5. L’arrêt, au paragraphe 282, oppose les propositions de délimitation
des Parties, qui n’ont pas, de manière systématique, préconisé le recours à
la ligne médiane ; en d’autres termes, le comportement des Parties a été
interprété comme un affranchissement à l’égard de la norme commune. A
l’analyse, une distinction doit être établie entre le contenu de la règle,
accepté ou non, par les deux Parties et l’interprétation de la règle, compte
tenu de la situation de fait liée à la géomorphologie. En l’espèce, les
Parties reconnaissent à la fois le caractère instable des côtes dans la partie
à délimiter et les difficultés de l’opération elle-même. Ces données sont-
elles de nature à justifier en droit le caractère « nécessaire » d’une délimi-
tation autre de la mer territoriale ? Les arguments techniques ne doivent
pas être négligés, mais doivent en tout état de cause s’inscrire dans la pers-
pective du droit applicable.
   6. L’économie générale de la construction géométrique de l’arrêt se
fonde au paragraphe 281 sur « des circonstances spéciales qui ne lui per-
mettent pas d’appliquer le principe de l’équidistance » ; ces circonstances
sont énoncées au paragraphe 280 dans les termes suivants :
        « [E]n raison des caractéristiques changeantes de cette zone, la
      Cour ne s’est pas prononcée sur l’attribution de la souveraineté sur
      ces îles (voir paragraphe 145 [de l’arrêt]). En outre, quels que soient

111

767       DIFFÉREND TERRITORIAL ET MARITIME (OP. IND. RANJEVA)


      les points de base qui seraient utilisés pour le tracé d’une ligne
      d’équidistance, la configuration et la nature instable des côtes perti-
      nentes, y compris les îles en litige qui se sont formées dans l’embou-
      chure du fleuve Coco, rendraient en peu de temps incertains ces
      points de base (qu’ils soient situés au cap Gracias a Dios ou ailleurs). »
Sans discuter le bien-fondé de ce constat technique, une question se pose
en droit : la condition de nécessité exigée par la convention de 1982 est-
elle satisfaite ?
   7. Dans l’absolu, l’idée de nécessité implique une absence d’issue telle
qu’aucune voie alternative ne peut être envisagée. Les difficultés rencon-
trées ne sont pas en soi suffisantes pour justifier le caractère nécessaire de
la renonciation à la règle commune. C’est en droit que doit être évaluée
cette impossibilité. En la présente affaire, l’arrêt met en exergue la nature
instable des côtes sur le plan géomorphologique. Mais il convient cepen-
dant de déplorer l’approche restrictive, retenue dans l’arrêt, qui n’envi-
sage que l’aspect géomorphologique. Contrairement à la Cour, la conven-
tion de 1982 n’ignore pas les côtes extrêmement instables, hypothèse non
envisagée par la convention du 29 avril 1958, sur la mer territoriale et la
zone contiguë. Dès lors, sur le plan des principes, l’objection invoquée
par l’arrêt n’est pas pertinente. Tout autre est la question de l’applicabi-
lité de l’alinéa 2 de l’article 7 de la CNUDM, libellé ainsi :

         « Là où la côte est extrêmement instable en raison de la présence
      d’un delta et d’autres caractéristiques naturelles, les points appro-
      priés peuvent être choisis le long de la laisse de basse mer la plus
      avancée et, même en cas de recul ultérieur de la laisse de basse mer,
      ces lignes de base droites restent en vigueur tant qu’elles n’ont pas
      été modifiées par l’Etat côtier conformément à la convention. »
La question est alors de savoir si cette disposition conventionnelle rele-
vant du développement progressif du droit par rapport au droit coutu-
mier est pertinente. Le statut des deux Etats litigants vis-à-vis de la
convention rend sans objet la question : le caractère instable des côtes
n’est pas, en soi, constitutif d’une situation d’impossibilité génératrice
d’un vide juridique de nature à écarter l’application de la règle commune
de la ligne d’équidistance. Le raisonnement aurait été crédible si cette
perspective de la CNUDM sur les côtes instables avait été prise en
compte.
   8. Face aux conséquences que l’arrêt tire de l’importance qu’il affecte
à l’aspect géomorphologique, le recours à la ligne médiane provisoire se
heurterait à une impasse et l’arrêt justifie sa solution en reconnaissant une
fonction normative aux circonstances spéciales de l’article 15 de la
CNUDM. Ce faisant, l’arrêt rouvre les débats qui ont plombé les négo-
ciations diplomatiques sur la délimitation maritime, alors que la délimita-
tion de la mer territoriale a fait l’objet de disposition normative depuis
1958, en l’article 12 de la convention sur la mer territoriale, et que la

112

768       DIFFÉREND TERRITORIAL ET MARITIME (OP. IND. RANJEVA)


jurisprudence de la Cour, depuis en particulier l’arrêt Jan Mayen, a pacifié
le débat. Le présent arrêt représente un revirement de jurisprudence
consacré par un obiter dictum :


      « [c]ela étant, la méthode de l’équidistance n’a pas automatiquement
      la priorité sur les autres méthodes de délimitation et, dans certaines
      circonstances, des facteurs peuvent rendre son application inappro-
      priée ».

   9. La figure géométrique qui représente la ligne de délimitation sur-
prend. Le texte de l’article 15 de la CNUDM renvoie à la « ligne médiane
dont tous les points sont équidistants des points les plus proches des
lignes de base à partir desquelles est mesurée la largeur de la mer territo-
riale de chacun des deux Etats ». (La différence de terminologie entre
ligne d’équidistance et ligne médiane a trait non pas à la méthode de déli-
mitation mais aux différentes situations géographiques auxquelles cette
méthode est appliquée : équidistance pour parler de côtes adjacentes et
médiane pour celles qui se font face (cf. A. L. Shalowitz, Shore and Sea
Boundaries, Washington, D.C., US Department of Commerce, 1962-
1964, vol. I, p. 232-235).) L’arrêt, de son côté, a recours à la bissectrice
pour assurer la délimitation de la mer territoriale. Par-delà une simple
question de terminologie, on se trouve face à une opération de nature dif-
férente. La bissectrice est un segment de droite qui partage un secteur
d’angle, c’est-à-dire un secteur de plan ou d’espace, de façon isométrique,
donc égale. La bissectrice s’inscrit dans une perspective de partage ou de
division de l’espace considéré qui, en l’espèce, est le polygone formé à
partir des façades maritimes adjacentes. Le rappel de cette définition
technique s’impose dans la mesure où c’est à une délimitation maritime et
non à un partage ou à une division que la Cour a été invitée. Cette consi-
dération explique l’omission de la bissectrice en 1953, à l’occasion de la
séance de travail de la Commission du droit international avec le comité
d’experts, sur les implications techniques des méthodes de délimitation.
Dans son rapport de 1956, la Commission du droit international, en fai-
sant l’énumération des méthodes envisageables, n’a pas non plus men-
tionné la bissectrice.
   10. La technique de la bissectrice manquant de base textuelle au
regard de la convention applicable, la question porte dès lors sur l’abais-
sement de la ligne provisoire d’équidistance. L’arrêt y renonce compte
tenu des difficultés exposées aux paragraphes 277 à 280. En conclusion,

      « en raison des caractéristiques changeantes de cette zone, la Cour ne
      s’est pas prononcée sur l’attribution de la souveraineté sur ces îles
      (voir paragraphe 145 [de l’arrêt]). En outre, quels que soient les
      points de base qui seraient utilisés pour le tracé d’une ligne d’équi-
      distance, la configuration et la nature instable des côtes pertinentes,
      y compris les îles en litige qui se sont formées dans l’embouchure du

113

769       DIFFÉREND TERRITORIAL ET MARITIME (OP. IND. RANJEVA)


      fleuve Coco, rendraient en peu de temps incertains ces points de base
      (qu’ils soient situés au cap Gracias a Dios ou ailleurs). »
Sur le plan juridique, aucun obstacle n’empêche l’identification des points
de base à partir desquels seraient fixés les couples de points équidistants
du point frontière. En pratique, le tracé de la ligne d’équidistance rap-
pelle les relations entre nature et droit dans la délimitation maritime, le
pont aux ânes du droit international : le droit transcende inévitablement
les réalités naturelles auxquelles il attache certains effets. Le droit, comme
la jurisprudence, vise à écarter aussi bien les résultats « excentriques »
(Plateau continental de la mer du Nord (République fédérale d’Alle-
magne/Danemark ; République fédérale d’Allemagne/Pays-Bas), arrêt,
C.I.J. Recueil 1969, p. 51, par. 96) que l’interprétation fondamentaliste de
la nature. Gidel a évoqué comme justification possible de la renonciation à
la ligne d’équidistance « des cas où elle comporterait de réels inconvé-
nients [et] ... entraînerait une grave inégalité entre les deux riverains »
(G. Gidel, Le droit international de la mer, 3 vol., 1932-1934, p. 771). Le
tracé de la ligne provisoire doit contribuer à l’élément de stabilité et de
permanence qui caractérise une opération de délimitation de frontière. La
Cour ne s’est pas privée de sa compétence discrétionnaire pour détermi-
ner un point abstrait à partir duquel est construite la figure linéaire géo-
métrique requise (cf. arrêt, par. 280). La figure 7b, hors-texte de l’ouvrage
de L. Lucchini et M. Voelckel (Droit de la mer, t. 2, vo1. 1, 1996), aurait
pu aider à tracer cette ligne provisoire. En l’espèce, le choix des points
extrêmes des façades côtières des deux Etats et du point établi par la
commission mixte de 1962 a été clairement établi dans le croquis n° 3
(voir p. 750 du présent arrêt). Une ligne d’équidistance peut alors être
construite à partir de couples de points équidistants du point déterminé
par la commission mixte en 1962. Ces couples de points seront choisis de
manière à inclure les points saillants caractéristiques des façades côtières
de chaque Etat.
   11. La genèse de l’article 15 a été évoquée pour justifier la fonction
normative, même par défaut, des circonstances spéciales. La règle de la
ligne médiane est au cœur même du dispositif de l’article 15 dont la for-
mulation était pratiquement stabilisée, lors de la troisième Conférence
des Nations Unies sur le droit de la mer, dès la version du texte unique de
négociation du 7 mai 1975. Dans ces conditions, sur ce point particulier
des liens consubstantiels ligne d’équidistance/circonstances spéciales, la
troisième Conférence n’a pas remis en cause les bases mêmes de l’écono-
mie générale de l’article 12 de la convention de Genève sur la mer terri-
toriale et la zone contiguë. A l’appui de son interprétation, l’arrêt se
retranche derrière les commentaires de l’Annuaire de la Commission du
droit international, 1952, vol. II, p. 38. Mais l’arrêt omet de tenir compte
de l’opinion du rapporteur en 1956 :
        « [L]e Gouvernement yougoslave a proposé de supprimer les
      mots ... « et à moins que des circonstances spéciales ne justifient une
      autre délimitation ». Le rapporteur spécial ne croit pas que la Com-

114

770       DIFFÉREND TERRITORIAL ET MARITIME (OP. IND. RANJEVA)


      mission soit disposée à éliminer ces derniers mots, parce qu’elle leur
      attache une grande importance et qu’en les faisant disparaître on
      rendrait cet article trop rigide. » (Nations Unies, Compte rendu ana-
      lytique de la 366e séance, doc. A/CN.4/SR.366.)
Ce fut sur la base de cette proposition d’interprétation qu’intervint le
même jour le vote du projet combinant les articles 12 et 14 élaborés par le
rapporteur spécial. Pour le rapporteur spécial, les circonstances spéciales
avaient pour rôle de corriger les effets rigides de la ligne médiane ou
d’équidistance. A la 61e séance de la première commission de la Confé-
rence des Nations Unies sur le droit de la mer (Genève, 24 février-
27 avril 1958), « le membre de phrase « circonstances spéciales » de la
deuxième phrase a été adopté par 38 voix contre 7 avec 22 abstentions »
(A/CONF.13/L.28, séances plénières, vol. II, p. 135). Cette prescription
ne signifie pas que la ligne médiane soit obligatoire, sinon ce serait
détruire la consubstantialité ligne médiane/circonstances spéciales, aussi
la ligne médiane n’a-t-elle qu’un caractère provisoire pour la délimitation
de la mer territoriale.
   12. La jurisprudence que l’arrêt invoque pour justifier la renonciation
à la ligne provisoire d’équidistance n’est pas non plus déterminante. Dans
la procédure arbitrale, l’affaire Guinée/Guinée-Bissau est connue, dans la
mesure où les arbitres ont voulu une délimitation équitable en tenant
compte d’un ensemble géographique élargi pour éviter de porter préju-
dice aux délimitations ultérieures intéressant les Etats tiers (cf. Délimita-
tion de la frontière maritime entre la Guinée et la Guinée-Bissau, senten-
ces arbitrales du 14 février 1985, par. 109). Dans cette affaire, le caractère
capricieux de la configuration de la géographie côtière a été déterminant
pour le tribunal arbitral, en raison de l’effet produit par la configuration
côtière sur la ligne d’équidistance. Le tribunal a écarté la ligne d’équidis-
tance après l’évaluation du caractère équitable ou non de la délimitation
selon la ligne provisoire d’équidistance. En effet, le recours à la méthode
de l’équidistance aurait eu pour conséquence
      « [l]inconvénient ... que le pays situé au centre [en l’occurrence la Gui-
      née] [aurait été] enclavé par les deux autres et se trouve[rait] empêché
      de projeter son territoire maritime aussi loin vers le large que le lui
      permettrait le droit international » (ibid., par. 104).
Le littoral court de forme concave fait alors place à une configuration
convexe qui couvre l’ensemble de la façade maritime de l’Afrique de
l’Ouest. La direction générale des côtes y représente une circonstance spé-
ciale dont il y avait à tenir compte pour l’ajustement, voire la mise à
l’écart, de la ligne d’équidistance. L’arrêt commet un amalgame en ne pre-
nant en considération que le résultat final et en faisant l’étape intermé-
diaire de la ligne provisoire.
   13. Le tracé d’une frontière maritime unique ne remet pas en cause, au
regard de la jurisprudence, les principes régissant les circonstances spé-
ciales. Les débats à la troisième Conférence des Nations Unies sur le droit

115

771       DIFFÉREND TERRITORIAL ET MARITIME (OP. IND. RANJEVA)


de la mer ont mis en évidence, d’une part, l’adhésion générale à une
conception unitaire du fondement du droit de la délimitation maritime et,
d’autre part, à propos des circonstances spéciales, le fait qu’on ait affaire
à une norme « cosubstantielle » à l’équidistance, en ce sens que les deux
notions se complètent en se renforçant réciproquement. L’évolution de la
jurisprudence de la Cour a reflété ces recherches ou tâtonnements
au cours d’une période allant de 1969 à 1985, avant l’avènement de la
solution de principe en 1993. La Cour rappelle au paragraphe 271 du pré-
sent arrêt ses propres conclusions dans l’affaire de la Frontière terrestre
et maritime entre le Cameroun et le Nigéria (Cameroun c. Nigéria ; Gui-
née équatoriale (intervenant)):
         « La Cour a eu l’occasion de préciser à diverses reprises quels sont
      les critères, principes et règles de délimitation applicables à la déter-
      mination d’une ligne unique couvrant plusieurs zones de juridiction
      qui coïncident. Ils trouvent leur expression dans la méthode dite des
      principes équitables/circonstances pertinentes. Cette méthode, très
      proche de celle de l’équidistance/circonstances spéciales applicable
      en matière de délimitation de la mer territoriale, consiste à tracer
      d’abord une ligne d’équidistance puis à examiner s’il existe des fac-
      teurs appelant un ajustement ou un déplacement de cette ligne afin
      de parvenir à un « résultat équitable ». » (Arrêt, C.I.J. Recueil 2002,
      p. 441, par. 288.)
   14. En 1969, la Cour a posé le principe selon lequel la recherche de
l’équité du résultat était l’objectif de toute délimitation maritime :
         « [O]n doit rechercher non pas une méthode unique de délimita-
      tion mais un but unique. » (Plateau continental de la mer du Nord
      (République fédérale d’Allemagne/Danemark ; République fédérale
      d’Allemagne/Pays-Bas), arrêt, C.I.J. Recueil 1969, p. 50, par. 92.)
La ligne médiane était alors au cœur d’une polémique qui, avec le recul
du temps, fait sourire. L’arrêt Libye/Malte représente une étape impor-
tante dans l’évolution du droit lorsqu’il affirme que

      « [l]a Cour ne saurait admettre que, même comme étape préliminaire
      et provisoire du tracé d’une ligne de délimitation, la méthode de
      l’équidistance doive forcément être utilisée » (Plateau continental
      (Jamahiriya arabe libyenne/Malte), arrêt, C.I.J. Recueil 1985, p. 37,
      par. 43).
L’utilisation de l’adverbe « forcément » indique, dans un premier temps,
le refus opposé par la Cour à la mise en œuvre obligatoire et systématique
d’une ligne d’équidistance à titre préliminaire et provisoire ; mais, dans un
second temps, ce tracé, auparavant condamné, peut être pris en considé-
ration. La décision de 1985 en fait, malgré tout, application dans le cas
d’espèce en procédant par étapes.
   15. En 1993, l’entrée en vigueur de la convention de Montego Bay

116

772       DIFFÉREND TERRITORIAL ET MARITIME (OP. IND. RANJEVA)


était considérée comme probable dans un avenir proche tandis que cet
instrument était interprété comme l’expression du droit positif et la Cour
l’a reçue et traitée comme telle. Aussi l’arrêt dans l’affaire de la Délimita-
tion maritime dans la région située entre le Groenland et Jan Mayen
(Danemark c. Norvège) a-t-il parachevé cette évolution lorsqu’il adopte
la méthode du processus par étapes, en excluant les réserves encore
formulées dans le texte de 1985. Lorsque la Cour a appliqué de manière
simple la méthode de délimitation par étapes, elle a eu en vue le souci
de cohérence et de prévisibilité, déjà évoqué dans l’arrêt de l’affaire du
Plateau continental (Jamahiriya arabe libyenne/Malte). L’article 6 de
la convention de Genève sur le plateau continental, de l’avis de la Cour,
prescrit de
      « prendre la ligne médiane ... comme ligne tracée à titre provisoire
      pour rechercher ensuite si des « circonstances spéciales » nécessitent
      « une autre délimitation » » (Délimitation maritime dans la région
      située entre le Groenland et Jan Mayen (Danemark c. Norvège),
      arrêt, C.I.J. Recueil 1993, p. 60, par. 49).
Plus loin, dans la même décision, la Cour inscrit sa démarche de poli-
tique judiciaire dans une perspective unitaire lorsqu’elle affirme que « [l]es
décisions judiciaires fondées sur le droit coutumier applicable à la délimi-
tation du plateau continental entre des côtes qui se font face ont de même
considéré la ligne médiane comme une ligne provisoire » (ibid., p. 60,
par. 50). L’unité de méthode, sinon de régime, était dorénavant consi-
dérée comme la règle, s’agissant de la mer territoriale, du plateau conti-
nental, de la zone économique exclusive ou de la zone de pêche. La
recherche de résultat équitable n’excluait pas une solution simple et facile
à comprendre. Les couples traditionnels, c’est-à-dire, d’une part, équidis-
tance/circonstances spéciales et, d’autre part, circonstances pertinentes/
principes équitables, apparemment parallèles, s’inscrivent directement
depuis 1993 dans une dynamique unitaire ; ils convergent vers l’obtention
de résultat équitable dans la délimitation maritime. Il en résulte deux
conséquences : la première selon laquelle la spécialité terminologique
visant les espaces n’affecte pas l’unité normative, et la seconde selon
laquelle le tracé à titre provisoire et préalable d’une ligne d’équidistance
est incontournable. Les arrêts dans l’affaire de la Délimitation mari-
time et des questions territoriales entre Qatar et Bahreïn (Qatar
c. Bahreïn) et celle de la Frontière terrestre et maritime entre le Came-
roun et le Nigéria (Cameroun c. Nigéria ; Guinée équatoriale (interve-
nant)) ont, respectivement en 2001 et 2002, consolidé cet acquis que
représente la démarche par étapes à partir de la ligne médiane provisoire.
   16. Au paragraphe 272, le présent arrêt parle de « certaines circons-
tances ». La Cour invente alors une troisième catégorie de circonstances,
à côté des circonstances spéciales et des circonstances pertinentes de la
convention sur le droit de la mer. Cette nouvelle catégorie a alors un
caractère innommé et correspond à ce que la sentence arbitrale franco-
britannique appelle « un critère de délimitation tout à fait différent »

117

773      DIFFÉREND TERRITORIAL ET MARITIME (OP. IND. RANJEVA)


(Délimitation du plateau continental entre le Royaume-Uni de Grande-
Bretagne et d’Irlande du Nord et la République française, décision du
30 juin 1977, Recueil des sentences arbitrales, vol. XVIII, p. 254, par. 249).
Le problème principal est que la majorité des membres de la Cour se
fonde sur ces « certaines circonstances » pour écarter l’application de la
règle de la ligne médiane provisoire et justifier l’application d’une règle
différente, qui est celle de la bissectrice. Ces circonstances, distinctes des
circonstances dites « spéciales ou pertinentes », se voient conférer une
fonction non plus correctrice, comme le prescrivent le droit et toute la
jurisprudence, mais une fonction normative. La Cour a, en effet, directe-
ment validé les analyses portant sur la géomorphologie des côtes pour
construire une bissectrice. Contrairement à la jurisprudence de la Cour,
qui exclut de la sphère des normes directement applicables les principes
autres que celui de l’équidistance provisoire et préalable, le présent arrêt
remet en cause l’œuvre créatrice que la Cour a progressivement élaborée.
Il ouvre la voie à de nouvelles incertitudes qui risquent d’aboutir à une
normativité directe des principes équitables au mépris de la règle de droit
positif.
   17. En conclusion, le présent arrêt, en tant qu’il concerne l’azimut de
la partie de mer territoriale entre le point fixé par la commission mixte de
1962 et l’intersection avec la limite extérieure de Bobel Cay, représente
une répudiation du droit et de la jurisprudence de la Cour en matière de
délimitation de la mer territoriale.

                                            (Signé) Raymond RANJEVA.




118

